            Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 1 of 25




                         UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

 WALSH CONSTRUCTION COMPANY,

                       Plaintiff,

 v.
                                                          No.
 LEXINGTON INSURANCE COMPANY, RSUI
 INDEMNITY COMPANY, and DEMTECH, LLC,

                       Defendants.

                       DECLARATORY JUDGMENT COMPLAINT
                              AND OTHER RELIEF

       NOW COMES the Plaintiff, WALSH CONSTRUCTION COMPANY (“Walsh”), by and

through its attorneys, Francis A. Shannon, III and Shannon Law Associates, Inc., and for its

Declaratory Judgment Complaint and other relief against the Defendants, LEXINGTON

INSURANCE COMPANY (“Lexington”), RSUI INDEMNITY COMPANY (“RSUI”), and

DEMTECH, LLC (“Demtech”), pursuant to 28 U.S.C. §§2201 and 2202, and Rule 57 of the

Federal Rules of Civil Procedure, state as follows:

                                        INTRODUCTION

       1.      This is an action for declaratory judgment and other relief pursuant to 28 U.S.C.

§§2201 and 2202, and Rule 57 of the Federal Rules of Civil Procedure. Plaintiff Walsh seeks a

declaration that Defendants Lexington and RSUI are obligated in accordance with their respective

insurance policies to indemnify Walsh for the costs and expenses it expended to rebuild and repair

property damage done to bridge support piers when Demtech improperly performed a controlled

demolition of the Long Island Bridge that previously connected Long Island and Moon Island in

Boston Harbor. Walsh also seeks a ruling that Lexington has breached its contract by denying

coverage to Walsh as an additional insured under Demtech’s commercial general liability
            Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 2 of 25



insurance policy; and that Lexington has violated G.L. c.176D, §3(9) of the “Massachusetts Unfair

Methods of Competition and Unfair and Deceptive Acts and Practices in the Business of

Insurance”.

                                         THE PARTIES

       2.      Walsh is an Illinois corporation authorized to conduct business in the

Commonwealth of Massachusetts with a principal place of business at 929 West Adams Street,

Chicago, Illinois.

       3.      Lexington is an insurance company organized and existing under the laws of

Delaware with its principal place of business at 99 High St., Floor 24, Boston, Massachusetts.

       4.      RSUI is an insurance company organized under New Hampshire law with its

principal place of business at 945 East Paces Ferry Road NE, Suite 1800, Atlanta, Georgia.

       5.      Demtech is a Pennsylvania limited liability company authorized to conduct

business in the Commonwealth of Massachusetts with a principal place of business at 470

Dutchtown Road, Butler, Pennsylvania. Demtech has been added as a party defendant to this

action such that it will be bound by the coverage declarations to issue from this Court.

                                JURISDICTION AND VENUE

       6.      This Complaint is brought pursuant to 28 U.S.C. §§2201 and 2202, and Rule 57 of

the Federal Rules of Civil Procedure.

       7.      An actual justiciable controversy exists between Walsh, on the one hand, and

Lexington, RSUI, and Demtech, on the other hand, within the meaning of 28 U.S.C. §2201

regarding whether Lexington and RSUI are obligated in accordance with their respective insurance

policies to indemnify and/or reimburse Walsh for costs it expended to rebuild and repair property

damage done to support piers when Demtech performed a controlled demolition of the Long Island




                                                 2
               Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 3 of 25



Bridge that previously connected Long Island and Moon Island in Boston Harbor, as is more

particularly described below.

          8.      This Court has diversity jurisdiction pursuant to 28 U.S.C. §1332(a)(1) because the

amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

the suit is between citizens or entities of different states.

          9.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), (c) and (d).

                  THE DEMOLITION OF LONG ISLAND BRIDGE PROJECT

          10.     The Long Island Bridge (the "Bridge") was a sixteen span, approximately 3,450

foot-long steel truss structure that carried a two-lane road between Long Island and Moon Island

in Boston Harbor.

          11.     The Bridge was supported by fourteen in-water piers ("Piers").

          12.     On October 8, 2014, the City of Boston ("City") closed the Bridge to pedestrian and

vehicle traffic after an inspection found the Bridge unsafe for such traffic.

          13.     Thereafter, the City obtained permit approval from various federal, state and local

agencies to demolish the Bridge.

          14.     The City, as awarding authority, entered into a written agreement with Walsh

("Contract"), as general contractor, pursuant to which Walsh agreed to furnish construction and

construction related services for the project known as the Demolition of Long Island Bridge in

Boston, Massachusetts (the “Project”).

                         THE CITY OF BOSTON / WALSH CONTRACT

          15.     On December 29, 2014, the City awarded Walsh the Contract to demolish the

Bridge.

          16.     Describing Walsh’s responsibilities with regard to the Project, the Contract, at Part

1, ¶8 of the Subsection entitled “Special Notice to Bidders” states:


                                                    3
          Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 4 of 25



                                                ***

               8.      The Contractor shall assume responsibility for each three-span-
                       continuous section or simple-span section of the bridge
                       superstructure when work begins on that particular section. Once the
                       Contractor assumes responsibility for a particular section, he shall
                       retain full responsibility for that section until all contract work is
                       complete.

       17.     Article 1 of the Contract, located in Part 1, under the Subsection entitled “Contract”

states as follows:

               The Contractor has made his proposal from his own examinations and
               estimates, and shall not hold the City, its agents or employees, responsible
               for, or bound by, any schedule, estimate, sounding, boring, or any plan of
               any thereof; shall, if any error in any plan, drawing, specification, or
               direction relating to anything to be done under the contract comes to his
               knowledge, report it at once to the Commissioner; shall not, except as the
               Commissioner shall authorize in writing, assign or let any part of the
               contract or of anything to be done thereunder; shall, subject to the provisions
               of the contract, take all responsibility of and bear all losses resulting to him
               in carrying it on;. . . .


       18.     Article 18 of the Contract, located in Part 1, under the Subsection entitled

“Contract”, states as follows:

                       All defective work shall be removed, repaired, or made good,
               notwithstanding that such work has previously been inspected and approved
               or estimated for payment. If the work or any part thereof shall be found
               defective at any time before the final acceptance of the whole work, the
               Contractor shall at his own expense make good such defect in a satisfactory
               manner.

                      Any work done beyond the lines and grades shown on the plans or
               as given by the Commissioner or his assistants or any extra work done
               without written authority, shall be considered as unauthorized and at the
               expense of the Contractor. Such work will not be measured nor
               compensation allowed therefore. Work so done may be ordered removed at
               the Contractor's expense.

                      Upon failure of the Contractor to remove and satisfactorily dispose
               of any or all defective of unauthorized work, and to remedy the same after
               being so notified, the Commissioner may cause such defective work to be
               remedied, removed, and replaced, and such unauthorized work to be


                                                  4
        Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 5 of 25



             removed; and to deduct the costs therefore from any monies due or to
             become due the Contractor.

      19.    Part 3 of the Contract, at the Subsection entitled “LOCATION AND GENERAL

DESCRIPTION OF WORK,” states, in part, as follows:

                                          ***

             The contractor shall remove all elements of the superstructure consisting of
             bridge deck, barriers, supporting structural members, trusses, bearings,
             joints, utilities, and leave in place the piers, abutments and other elements
             of the substructure without negatively affecting their present condition.
             Anchor bolts shall be burned off flush with embedment surfaces. It is
             anticipated that the replacement bridge will utilize the existing substructure
             elements; therefore, damage or other negative impacts to the substructure
             elements shall be avoided.

             The contractor is solely responsible for determining the means and methods
             of safe bridge removal in its present condition without compromising safety
             and the stability of the structure during all stages of its removal and disposal.
             The contractor is solely responsible for carrying out this work in compliance
             with all applicable City of Boston, State and Federal laws and other
             requirements applicable to all aspects of the planned work.

             Following this superstructure removal, the contractor shall leave the
             substructure in a permanently safe and sound condition. Any impacts to the
             existing piers shall be immediately and permanently repaired and sealed….

                                          ***

      20.    Part 4 of the Contract, at the Subsection entitled “SPECIAL PROVISIONS -

DEMOLITION, ASSOCIATED UTILITY RELOCATION & GEOTECHNICAL BORINGS AT

LONG ISLAND BRIDGE - CONTRACTOR'S OBLIGATIONS,” states in part as follows:

             The Contractor shall take all reasonable precautions and be solely
             responsible for the safety of, and shall provide protection to prevent
             damage, injury or loss to: . . . (b) the Work and materials and equipment to
             be incorporated therein; and (c) all other property on, adjacent to, or near
             the bridge site.

                                              ***

             The Contractor shall ensure that all of its activities and the activities of its
             employees, agents, officers and Subcontractors and all other Persons for
             whom the Contractor may be legally or contractually responsible are

                                                5
          Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 6 of 25



               undertaken in a manner that will minimize the effect on surrounding
               property and the public to the maximum extent practicable.

                                               ***

       21.     Part 4 of the Contract, at the Subsection entitled “SPECIAL PROVISIONS -

DEMOLITION, ASSOCIATED UTILITY RELOCATION & GEOTECHNICAL BORINGS AT

LONG ISLAND BRIDGE - PRE- AND POST-CONSTRUCTION VIDEO SURVEYS,” states in

part as follows:

               Prior to mobilization, the Contractor shall conduct a pre-construction audio-
               video survey of the entire Project work zone above mean high water
               (MHW), including the bridge (roadway surface, piers, trusses, abutments),
               for the purpose of establishing and recording of the existing conditions of
               all areas impacted by construction. Ground level photography shall consist
               of color video taping of surface features taken along the entire length of the
               project and including all work and storage areas and all intersecting
               roadways. Prior to audio-video taping of the project, all areas to be
               inventoried shall be investigated visually with notations made of items not
               readily visible by taping methods. One purpose of the color audio-video
               taping of the project is to provide the necessary information for restoration
               of surface features on Moon and Long Islands and at the bridge piers after
               completion of the project. The Contractor shall be responsible for repairing
               any damage or defect not documented as existing prior to construction.
               Coverage shall include, but not be limited to, all existing driveways,
               sidewalks, curbs, streets, signs, landscaping, trees, catch basins, fences,
               visible utilities and all buildings located within the zone of influence. Of
               particular concern are any existing faults, fractures, defects or other
               features. Audio description shall be made simultaneously with and support
               the video coverage. The audio-video survey delivered shall be DVD format
               in color.

               After the demolition of the bridge, the Contractor shall conduct a separate
               post-construction videotape survey of the remaining piers and abutments.

                                               ***

       22.     Part 4 of the Contract, at ITEM 015 – TEMPORARY FACILITIES AND

CONTROLS, Section 1.13 REMOVAL OF UTILITIES, FACILITIES, AND CONTROLS, states

in part as follows:




                                                 6
            Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 7 of 25



       A.        REMOVE TEMPORARY UTILITIES, EQUIPMENT, FACILITIES,
                 AND MATERIALS BEFORE FINAL APPLICATION FOR PAYMENT
                 INSPECTION.

       B.        REMOVE UNDERGROUND INSTALLATIONS                          TO    MINIMUM
                 DEPTH OF 2 FEET BELOW EXISTING GRADE.


       C.        CLEAN AND REPAIR DAMAGE CAUSED BY INSTALLATION OR
                 USE OF TEMPORARY WORK.

       D.        RESTORE EXISTING FACILITIES USED DURING CONSTRUCTION
                 TO ORIGINAL CONDITION, RESTORE PERMANENT FACILITIES
                 USED DURING CONSTRUCTION TO SPECIFIED CONDITION.
                 [Emphasis added].


                                                ***

       23.       Part 4 of the Contract, at ITEM 115.01 PARTIAL BRIDGE DEMOLITION OF

LONG ISLAND LUMP SUM BRIDGE OVER BOSTON HARBOR, PART 1 GENERAL,

Section 1.01 DESCRIPTION, states in part as follows:

                                                ***

                 E.     The Contractor shall assume responsibility for each three-span-
                        continuous section or simple-span section of the bridge
                        superstructure when work begins on that particular section. Once the
                        Contractor assumes responsibility for a particular section, he shall
                        retain full responsibility for that section until all contract work is
                        complete….

                                                ***

                 J.     Damage to any portion of the existing substructure designated to
                        remain shall be repaired to match the condition prior to damage to
                        the satisfaction of the Engineer at no additional cost.

                         THE WALSH / DEMTECH SUBCONTRACT

       24.       On or about February 9, 2015, in furtherance of its Contract with the City, Walsh,

as general contractor, entered into a Subcontract Agreement ("Subcontract") with Demtech, as

subcontractor.



                                                  7
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 8 of 25



       25.    A copy of the Subcontract is attached hereto as Exhibit “A.”

       26.    Pursuant to the Subcontract, Demtech agreed to furnish and detonate explosives

including, but not limited to, developing a demolition plan, supervising and directing the pre-

burning of members to properly receive explosive materials, and performing the placement and

detonation of explosive charges at bridge spans 2-10 and 12-14.

       27.    Article 7.10 of the Subcontract states as follows:

              7.10 Protection of the Work. The Subcontractor shall take necessary
              precautions to properly protect the Subcontractor’s Work and the work,
              property or materials of the Owner, the Contractor or other subcontractors
              from damage caused by the Subcontractor’s operations. If the Subcontractor
              causes damage to the work or property of the Owner, the Contractor or other
              subcontractors, the Subcontractor shall promptly remedy such damage to
              the satisfaction of the Contractor, or the Contractor may so remedy and
              deduct the cost thereof plus reasonable overhead and profit from any
              amounts due or to become due the Subcontractor. The Subcontractor shall
              have primary responsibility and liability for any damages or losses which
              may be incurred. Contractor may use Subcontractor’s Work, at its option
              and at no additional costs.

       28.    Article 10.1 of the Subcontract states as follows:

              10.1 Subcontractor’s Insurance. Prior to the start of the Subcontractor’s
              Work, the Subcontractor shall procure for the Subcontractor’s Work and
              maintain in force Worker’s Compensation and Employer’s Liability
              Insurance, Automobile Liability Insurance, Commercial General Liability
              insurance and all insurance required of the Subcontractor under the Contract
              Documents. Evidence of required insurance shall be furnished to the
              Contractor prior to the commencement of the Subcontractor’s Work.

              The Contractor (its parents, subsidiaries, and related entities), Owner and
              Architect/Engineer, and others as provided in the Contract Documents, shall
              be named as Additional Insured on each of these policies except for
              Worker’s Compensation pursuant to an ISO form CG 2010 additional
              insured endorsement or any similar endorsement providing the same or
              broader coverage. Failure by the Contractor to request Subcontractor to
              fulfill this requirement is not a waiver of this requirement. Subcontractor’s
              insurance policies shall state that they are primary and not additional to, or
              contributing with, any other insurance carried by, or for the benefit of the
              Additional Insured. Any such insurance maintained by an Additional
              Insured shall be excess of that maintained by Subcontractor. Each liability
              policy of Subcontractor shall contain a “separation of insureds” provision


                                                8
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 9 of 25



             stating that, except for limits of liability, the policies shall operate as though
             separate policies had been issued to each insured.

             Subcontractor may provide the coverage required herein through the use of
             a primary liability policy or through a combination of primary liability and
             umbrella liability policies. However, the total limit of liability shall not be
             less than the limits set forth in the Contract Documents or greater if required
             by law.

             Commercial General Liability Insurance shall include as minimum
             coverage: (i) Premises – Operations Liability; (ii) Products and Completed
             Operations Liability; (iii) Broad Form Property Damage Liability; (iv)
             Blanket Contractual covering indemnity obligations herein; (v) Personal
             Injury Liability, with Employment Exclusion deleted; (vi) Property Damage
             Liability Insurance shall provide “X, C, and U” (explosion, collapse, and
             underground hazard) coverage as applicable; (vii) Products and Completed
             Operations; and (viii) Cross-Liability Extension endorsement.

      29.    Exhibit D to the Subcontract, subtitled “Insurance Requirements”, states as follows:

             INSURANCE REQUIREMENTS: Subcontractor shall provide and
             require its sub-subcontractors to provide insurance with the following
             minimum per occurrence limits. Subcontractor shall provide insurance with
             minimum limits as listed in the column below that corresponds to their
             contract value, or those limits which are required of Subcontractors by the
             Owner in the contract between the Owner and Contractor, whichever are
             higher. Subcontractor policy limits, if greater, shall control over minimum
             limits required herein. The limits required by this endorsement are
             minimum requirements, and the actual limits of any Policy that exceed these
             minimums shall be considered the required limits of this Exhibit. The
             following minimum requirement shall apply on a “Per Occurrence” basis,
             with an aggregate which shall apply at no less than twice the “per
             occurrence” limit of the policy, with the exception of the Professional
             Liability insurance (if applicable), wherein the requirement shall be
             remaining, uneroded limit required on a claims made form. If the
             Subcontract Value is greater than $5,000,000, the Subcontractor shall carry
             the limit which the owner requires of the Contractor, or the amount shown
             in the $1,000,000 to $5,000,000 column, whichever is greater.

      30.    With Demtech receiving $539,685.06 for the Subcontract work on the Project,

Demtech was required by Exhibit D of the Subcontract to provide a minimum of $3 million in

“Commercial General Liability and Excess (combined)” coverage.




                                                 9
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 10 of 25



       31.    Exhibit D to the Subcontract also required that the primary Commercial General

Liability Policy limit provided by Demtech be no less than $1 million.

       32.    Exhibit D to the Subcontract further required:

              Subcontractor shall name and require its sub-subcontractors to name the
              following (and any parents, subsidiaries, and related entities) as Additional
              Insured on all policies of insurance, except Workers’ Compensation and the
              Professional Liability Policy, with respect to liability arising out of
              Subcontractor’s operations:

              General Contractor: Walsh Construction Company (also Certificate
              Holder)

              Owner: CITY OF BOSTON

              Architect / Engineer: STV INCORPORATED

              Architect Engineer: John M. Ennis

       33.    Exhibit D to the Subcontract also stated in regard to the Certificates of Insurance

that Demtech was required to procure:

              Certificate must state that coverage is primary and non-contributory with
              respect to any other insurance carried by any of the Additional Insureds.
              Additional insured endorsement shall be ISO CG 20 10 10 01, CG 20 33 10
              01, or equivalent coverage, with no other endorsement relating to “Sole
              Negligence.” Completed Operations coverage must be provided per ISO CG
              20 37 10 01 or equivalent form. Subcontractor shall be responsible for any
              deductible or self-insured retention with respect to coverage afforded
              Additional Insureds. Any Self-Insured Retention shall be identified on the
              Certificate of Insurance, with the endorsement attached to the Certificate of
              Insurance. Any Self-Insured Retention which applies to the Additional
              insured by the language of the endorsement or which disclaims any
              obligation of defense of a claim against an Additional Insured shall be
              considered a breach of these requirements, regardless of whether it is
              objected to by the Contractor, and failure to object by the Contractor or
              Owner shall not be considered a waiver of these requirements. Subcontractor
              waives any and all rights of subrogation against the Additional Insureds.
              Subcontractor must provide 30 days written notice for any policy changes
              and/or cancellations.




                                               10
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 11 of 25



                            THE CERTIFICATE OF INSURANCE

       34.     In accordance with the terms of the Subcontract, Demtech procured a Commercial

General Liability Policy, numbered 066823676, from Lexington, with an effective period of May

1, 2014 to May 1, 2015, and a per occurrence limit of $1 million (the “Lexington Policy”).

       35.     Also in accordance with the terms of the Subcontract, Demtech procured a

Commercial Excess Liability Policy, numbered NHA067545, from RSUI, with an effective period

of May 1, 2014 to May 1, 2015, and a per occurrence limit of $1 million (the “RSUI Policy”).

       36.     On or about February 20, 2015, Demtech provided Walsh with a Certificate of

Liability Insurance that set forth the policies that Demtech had procured per the requirements of

the Subcontract.

       37.     A copy of the Certificate of Liability Insurance that Demtech provided to Walsh

for the Project is attached hereto as Exhibit “B.”.

       38.     The Certificate of Liability Insurance that Demtech provided to Walsh for the

Project identified Walsh as the Certificate Holder and as “an additional insured for liability as

required by written contract.”

       39.     The Certificate of Liability Insurance also indicated that the RSUI Policy procured

by Demtech followed form over general liability.

                                  THE LEXINGTON POLICY

       40.     A copy of the Lexington Policy is attached hereto as Exhibit “C”.

       41.     Coverage A of the Lexington Policy states as follows:

               SECTION I – COVERAGES

               COVERAGE A. BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY

               1.      Insuring Agreement



                                                 11
Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 12 of 25



          a.    We will pay those sums that the insured becomes legally
                obligated to pay as damages because of "bodily injury" or
                "property damage" to which this insurance applies. We will
                have the right and duty to defend the insured against any
                "suit" seeking those damages. However, we will have no
                duty to defend the insured against any "suit" seeking
                damages for "bodily injury" or "property damage" to which
                this insurance does not apply. We may, at our discretion,
                investigate any "occurrence" and settle any claim or "suit"
                that may result. But:

               (1)    The amount we will pay for damages is limited as
                      described in SECTION III - LIMITS OF
                      INSURANCE; and

                (2)    Our right and duty to defend ends when we have used
                       up the applicable limit of insurance in the payment
                       of judgments or settlements under Coverages A or B.

                No other obligation or liability to pay sums or perform acts
                or services is covered unless explicitly provided for under
                SUPPLEMENTARY PAYMENTS - COVERAGES A
                AND B.

          b.    This insurance applies to "bodily injury" and "property
                damage" only if:

                (1)    The "bodily injury" or "property damage" is caused
                       by an "occurrence" that takes place in the "coverage
                       territory";

                (2)    The "bodily injury" or "property damage" occurs
                       during the policy period; and

                (3)    Prior to the policy period, no insured described in
                       Paragraph 1 of SECTION II - WHO IS AN
                       INSURED and no "employee" authorized by you to
                       give or receive notice of an "occurrence", claim or
                       "suit", knew that the "bodily injury" or "property
                       damage" had occurred, in whole or in part. If such a
                       listed insured or authorized "employee" knew, prior
                       to the policy period, that the "bodily injury" or
                       "property damage" occurred, then any continuation,
                       change or resumption of such "bodily injury" or
                       "property damage" during or after the policy period
                       will be deemed to have been known prior to the
                       "policy period".



                                 12
 Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 13 of 25



             c.     "Bodily injury" or "property damage" which occurs during
                    the policy period and was not, prior to the policy period,
                    known to have occurred by any insured listed under
                    Paragraph 1. of SECTION II. WHO IS AN INSURED or
                    any "employee" authorized by you to give or receive notice
                    of an "occurrence" claim, or "suit", includes any
                    continuation, change or resumption of that "bodily injury" or
                    "property damage" after the end of the policy period.

             d.     "Bodily injury" or "property damage" will be deemed to
                    have been known to have occurred at the earliest time when
                    any insured listed under Paragraph 1. of SECTION II - WHO
                    IS AN INSURED or any "employee" authorized by you to
                    give or receive notice of an "occurrence", claim or "suit":

                   (1)     Reports all, or any part, of the "bodily injury" or
                           "property damage" to us or any other insurer;

                   (2)     Receives a written or verbal demand or claim for
                           damages because of the "bodily injury" or "property
                           damage"; or

                   (3)     Becomes aware by any other means that "bodily
                           injury" or "property damage" has occurred or has
                           begun to occur.

            e.     Damages because of "bodily injury" include damages
                   claimed by any person or organization for care, loss of
                   services, loss of consortium or death resulting at any time
                   from the "bodily injury".

42.   Endorsement #009 to the Lexington Policy states as follows:

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ
                       IT CAREFULLY.

      ADDITIONAL INSURED REQUIRED BY WRITTEN CONTRACT

      This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY POLICY, COVERAGE
      APPLICABLE TO COVERAGE A. BODILY INJURY AND PROPERTY
      DAMAGE (SECTION I - COVERAGES) ONLY

      A.     Section II - Who Is An Insured is amended to include any person
             or organization you are required to include as an additional insured
             on this policy by a written contract or written agreement in effect
             during this policy period and executed prior to the "occurrence" of


                                      13
Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 14 of 25



          the "bodily injury" or "property damage."

    B.    The insurance provided to the above described A additional insured
          under this endorsement is limited as follows:

         1.     COVERAGE A BODILY INJURY AND PROPERTY
                DAMAGE (Section I - Coverages) only.

         2.     The person or organization is only an additional insured with
                respect to liability arising out of "your work" or "your
                product".

         3.     In the event that the Limits of Insurance provided by this
                policy exceed the Limits of Insurance required by the written
                contract or written agreement, the insurance provided by this
                endorsement shall be limited to the Limits of Insurance
                required by the written contract or written agreement. This
                endorsement shall not increase the Limits of Insurance shown
                in the Declarations pertaining to the coverage provided
                herein.

         4.     The insurance provided to such an additional insured does not
                apply to "bodily injury" or "property damage" arising out of
                an architect's, engineer's, or surveyor's rendering of or failure
                to render any professional services, including, but not limited
                to:

                 i.     The preparing, approving, or failing to prepare or
                        approve maps, shop drawings, opinions, reports,
                        surveys, field orders, change orders, or drawings and
                        specifications; and

                 ii.    Supervisory, inspection, architectural, or engineering
                        activities.

          5.     This insurance does not apply to "bodily injury" or "property
                 damage" arising out of "your work" or "your product"
                 included in the "product-completed operations hazard"
                 unless you are required to provide such coverage by written
                 contract or written agreement and then only for the period of
                 time required by the written contract or written agreement
                 and in no event beyond the expiration date of the policy.

          6.     Any coverage provided by this endorsement to an additional
                 insured shall be excess over any other valid and collectible
                 insurance available to the additional insured whether
                 primary, excess, contingent or on any other basis.



                                   14
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 15 of 25



                C.     In accordance with the terms and conditions of the policy and as
                       more fully explained in the policy, as soon as practicable, each
                       additional insured must give us prompt notice of any "occurrence"
                       which may result in a claim, forward all legal papers to us, cooperate
                       in the defense of any actions, and otherwise comply with all of the
                       policy's terms and conditions. Failure to comply with this provision
                       may, at our option, result in the claim or "suit" being denied.

                                      THE RSUI POLICY

        43.     A copy of the RSUI Commercial Excess Liability Policy is attached hereto as

Exhibit “D”.

        44.     Coverage under “Section I, Section 1” of the RSUI Policy, subtitled “Excess

Liability Insurance” is amended and replaced by the “Pre-Existing Damage or Injury” Amendment

to state as follows:

                1.     Insuring Agreement

                       a.     We will pay those sums in excess of the limits shown in Item
                              6 of the Declarations, Schedule of Underlying Insurance,
                              that you become legally obligated to pay as damages because
                              of injury to which this insurance applies, provided that the
                              "Underlying Insurance" also applies, or would apply but for
                              the exhaustion of its applicable Limits of Insurance.

                       b.     This insurance is subject to the same terms, conditions,
                              agreements, exclusions and definitions as the "Underlying
                              Insurance", except:

                              (1)     We will have no obligation under this insurance with
                                      respect to any claim or suit that is settled without our
                                      consent;

                              (2)     With respect to any provisions to the contrary
                                      contained in this insurance;

                              (3)     This insurance applies to bodily injury and property
                                      damage only if:

                                      (a)     The bodily injury or property damage is
                                              caused by an occurrence;

                                      (b)     The outset of the bodily injury or property
                                              damage occurs during the policy period;


                                                15
Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 16 of 25



                       (c)    Such bodily injury or property damage did
                              not result in damages which are the subject of
                              any suit, settlement or adjustment prior to the
                              inception date of this insurance (or the
                              retroactive date of coverage under this
                              insurance, if any, whichever is earlier; and

                       (d)    In the event the bodily injury or property
                              damage results from continuous or repeated
                              exposure to substantially the same general
                              harmful conditions, then the:

                              i.         Outset of the bodily injury or property
                                         damage was on or after the inception
                                         date of this insurance (or the
                                         retroactive date of any coverage
                                         under this insurance, if any,
                                         whichever is earlier); and

                              ii.        Bodily injury or property damage was
                                         not actually, or alleged to have been,
                                         in progress prior to the inception date
                                         of this insurance (or the retroactive
                                         date of any coverage under this
                                         insurance, if any, whichever is
                                         earlier), even if the bodily injury or
                                         property damage continues during
                                         this policy period.

          c.    If the outset of any bodily injury or property damage takes
                place during the policy period then it shall include any
                continuation of that bodily injury or property damage after
                the end of the policy period, but only to the extent that
                coverage is provided by the policies shown in the
                SCHEDULE OF UNDERLYING INSURANCE, for the full
                limits shown therein.

          d.    Damages because of bodily injury include damages claimed
                by any person or organization for care, loss of services or
                death resulting at any time from the bodily injury.

          e.    This insurance applies to personal and advertising injury
                only if the personal and advertising injury is caused by an
                offense committed during the policy period.

          f.    The amount we will pay for damages shall not exceed the
                Limits of Insurance stated in Item 4. of the Declarations.



                                    16
          Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 17 of 25



                         g.    We will have the right to participate in the defense of claims
                               or suits against you seeking damages because of injury to
                               which this insurance may apply. We will have a duty to
                               defend such claims or suits when the applicable limit of
                               insurance of the "Underlying Insurance" has been exhausted
                               by payment of judgments, settlements and any cost or
                               expense subject to such limit. We may, at our discretion,
                               investigate and settle any claim or suit. Our right and duty to
                               defend end when the applicable limit shown in the
                               Declarations has been used up by our payment of judgments
                               or settlements.

                                THE DAMAGE TO THE PIERS

         45.   According to the City’s plans for the replacement bridge, the Piers were supposed

to remain intact so that they could support the new bridge.

         46.   The Piers are owned by the City and do not come within the scope of the Contract

Documents and Subcontract Work of Demtech.

         47.   Demtech performed controlled detonations of the Bridge on March 23, 2015, April

1, 2015, and April 23, 2015, each of which caused steel debris from the imploding Bridge to fall

into the harbor water.

         48.   During the detonations of the Bridge, Demtech performed the detonations in a

negligent manner and caused property damage to the underlying support Piers.

                              THE CITY DEMANDS THAT WALSH
                                REPAIR THE DAMAGED PIERS

         49.   As a result of the property damage caused by Demtech’s negligence in performing

the detonations of the Bridge, the City directed Walsh to rebuild and/or repair the City’s damaged

Piers.

         50.   As a result of the property damage to the Piers caused during Demtech’s

detonations of the Bridge, Walsh had a potential liability in tort to the City.




                                                 17
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 18 of 25



       51.     In response to the City’s direction, Walsh incurred costs and expenses of

$1,909,564.68 to rebuild and repair the property damage to the Piers caused by Demtech’s

detonations.

                  WALSH DEMANDS COVERAGE FROM LEXINGTON

       52.     On May 21, 2015, Walsh made a demand upon Demtech and Lexington, in writing,

to indemnify Walsh for the costs and expenses incurred to repair the property damage to the Piers

caused by Demtech’s detonations.

       53.     The May 21, 2015 demand by Walsh upon Demtech and Lexington went

unanswered.

       54.     On October 25, 2016, Walsh made a written demand upon Lexington for a certified

copy of the Lexington Policy.

       55.     The October 25, 2016 demand by Walsh upon Lexington went unanswered.

       56.     Walsh and/or its attorneys contacted Lexington on November 21, 2016, January 11,

2017, February 14, 2017, May 31, 2017, and June 1, 2017, and each time demanding that

Lexington produce a certified copy of the Lexington Policy, and that Lexington respond to Walsh’s

requests for indemnification of the costs and expenses Walsh paid to repair the property damage

to the Piers caused by Demtech.

       57.     Walsh’s November 21, 2016, January 11, 2017, February 14, 2017, and May 31,

2017 demands upon Lexington went unanswered.

       58.     In response to Walsh’s June 1, 2017 demand, on June 8, 2017, a Lexington

representative contacted Walsh’s attorney and stated that Lexington would be reviewing Walsh’s

claim in its entirety and addressing coverage.

       59.     Walsh and/or its attorneys contacted Lexington again on November 27, 2019,

December 27, 2019, and March 9, 2020 demanding that Lexington cover Walsh’s requests for


                                                 18
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 19 of 25



indemnification of the costs and expenses Walsh paid to repair the property damage to the Piers

caused by Demtech.

       60.     By letter dated June 3, 2020 Lexington denied coverage to Walsh for Walsh’s claim

to coverage as an additional insured under the Lexington policy for indemnification of the costs

Walsh paid to repair the property damage to the Piers.

                            COUNT I – DECLARATORY JUDGMENT
                                  (AGAINST LEXINGTON)

       61.     Walsh hereby incorporates and re-alleges the allegations set forth in Paragraphs 1

through 60 as if those allegations were set forth fully herein.

       62.     There is a genuine and bona fide dispute and an actual controversy and

disagreement between Walsh and Lexington regarding whether Lexington has a duty to indemnify

Walsh for the costs and expenses Walsh incurred to repair the property damage to the Piers caused

by Demtech.

       63.     Article 10.1 of the Subcontract required Demtech to name Walsh as an additional

insured on Demtech’s Commercial General Liability Policy in accordance with the work Demtech

was to do on the Project.

       64.     Exhibit D to the Subcontract required Demtech to name Walsh as an additional

insured on Demtech’s Commercial General Liability Policy in accordance with the work Demtech

was to perform on the Project.

       65.     Exhibit D to the Subcontract further required that any Certificate of Insurance that

Demtech might issue to demonstrate that it had named Walsh as an additional insured under its

Commercial General Liability Policy needed to state that such coverage was primary and non-

contributory with respect to any other insurance carried by Walsh.




                                                 19
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 20 of 25



       66.     Demtech procured the Lexington Policy, which provides a per occurrence limit of

$1 million.

       67.     Demtech also provided Walsh with a Certificate of Liability Insurance that

referenced Walsh’s status as an additional insured under the Lexington Policy for the Project.

       68.     The Certificate of Liability Insurance that Demtech provided to Walsh identifies

Walsh as the Certificate Holder and as “an additional insured for liability as required by written

contract.”

       69.     Per the terms of the Lexington Policy, on May 21, 2015 and thereafter, Walsh

notified Lexington of the damage to the Piers caused by Demtech and the costs and expenses

incurred to repair the Piers for the damage caused by Demtech.

       70.     With Walsh’s obligations as an additional insured under the Lexington General

Liability Policy fulfilled, Lexington has failed to follow through on the reimbursement of Walsh

that the Lexington Policy requires pursuant to Endorsement #009 to the Lexington Policy,

Additional Insured Where Required By Contract.

       71.     By failing to respond to Walsh’s repeated requests for Lexington to review or

respond to, or address coverage for, Walsh’s claim for coverage as an additional insured under the

Lexington Policy for indemnification of the costs and expenses Walsh incurred to repair the

property damage to the Piers caused by Demtech, Lexington is estopped from denying coverage

to Walsh and/or has waived the right to deny coverage to Walsh under the Lexington Policy.

       WHEREFORE, Plaintiff WALSH CONSTRUCTION COMPANY respectfully requests

that this Court, pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§2201 and 2202,

find and declare as follows:

       (A)     As the insurer that provided Commercial General Liability Policy, numbered
               066823676, on a primary and non-contributory basis, to Demtech, as the named



                                               20
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 21 of 25



               insured, and to Walsh as an additional insured, with an effective period of May 1,
               2014 to May 1, 2015, Lexington must reimburse Walsh for the costs and expenses
               Walsh incurred to repair the property damage to the Piers caused by Demtech;

       (B)     Plaintiff is entitled to such additional relief as this Court deems just and equitable.

                            COUNT II – BREACH OF CONTRACT
                                (AGAINST LEXINGTON)

       72.     Walsh hereby incorporates and re-alleges the allegations set forth in Paragraphs 1

through 71 as if those allegations were set forth fully herein.

       73.     Walsh tendered the claim for damage to the Piers to Lexington based upon Walsh’s

status as an additional insured under Demtech’s Lexington policy.

       74.     Lexington has wrongfully denied coverage to Walsh in connection with the claim

for the damaged Piers.

       75.     By wrongfully denying coverage to Walsh for the claim for the damage to the Piers,

Lexington has breached the insurance policy under which Walsh qualifies as an additional insured.

       76.     Walsh performed all of its obligations under the Lexington policy.

       77.     As a direct and proximate result of Lexington’s breach of contract, Walsh has

sustained damages in that its claim for indemnification under the Lexington policy for the damage

to the Piers has been denied.

       78.     Walsh is entitled to an award against Lexington for all of the damages it has

incurred in connection with the damage to the Piers and in connection with Lexington’s breach of

the insurance policy.

       WHEREFORE, Plaintiff WALSH CONSTRUCTION COMPANY respectfully prays for

judgment in its favor and against Defendant, Lexington Insurance Company for all damages it

incurs and has incurred in connection with the damage to the bridge Piers, including prejudgment

and post-judgment interest in an amount in excess of the Court’s $75,000 jurisdictional limit.



                                                 21
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 22 of 25



                         COUNT III – DECLARATORY JUDGMENT
                                     (AGAINST RSUI)

       79.     Walsh hereby incorporates and re-alleges the allegations set forth in Paragraphs 1

through 78 as if those allegations were set forth fully herein.

       80.     There is a genuine and bona fide dispute and an actual controversy and

disagreement between Walsh and RSUI regarding whether RSUI has a duty to indemnify Walsh

under the terms of the RSUI Policy for the costs Walsh paid to repair the property damage to the

Piers caused by Demtech.

       81.     Article 10.1 of the Subcontract required Demtech to name Walsh as an additional

insured on all insurance policies that Demtech, as the Subcontractor, was required to obtain in

regard to the Project.

       82.     Exhibit D to the Subcontract required Demtech to name Walsh as an additional

insured on all insurance policies that Demtech, as the Subcontractor, was required to obtain in

regard to the Project.

       83.     Exhibit D of the Subcontract also required Demtech to provide a minimum of $3

million in “Commercial General Liability and Excess (combined)” coverage, no less than $1

million of which was required to be primary Commercial General Liability coverage.

       84.     Exhibit D to the Subcontract further required that any Certificate of Insurance that

Demtech might issue to demonstrate that it had named Walsh as an additional insured on its various

policies needed to state that such coverage was primary and non-contributory with respect to any

other insurance carried by Walsh.

       85.     On or about February 20, 2015, Demtech provided Walsh with a Certificate of

Liability Insurance that referenced Walsh’s status as an additional insured under the RSUI Policy.




                                                 22
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 23 of 25



       86.     Upon information and belief, RSUI is on notice of the costs and expenses Walsh

incurred to repair the property damage to the Piers caused by Demtech.

       87.     RSUI has failed to either take a coverage position relative to Walsh’s claim for

reimbursement of costs and expenses to repair the property damage to the Piers caused by

Demtech, or to follow through on the reimbursement that the RSUI Policy requires.

       WHEREFORE, Plaintiff WALSH CONSTRUCTION COMPANY respectfully requests

that this Court, pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§2201 and 2202,

find and declare as follows:

       (A)     As the insurer that provided an Excess Liability Policy, numbered NHA067545, to
               Demtech, as the named insured, and to Walsh as an additional insured, with an
               effective period of May 1, 2014 to May 1, 2015, RSUI must reimburse Walsh for
               the costs and expenses Walsh paid to repair the property damage to the Piers caused
               by Demtech; and

       (B)     Plaintiff is entitled to such additional relief as this Court deems just and equitable.

                COUNT IV – VIOLATION OF MASS. GEN. L. C. 93A, § 11
                  AND VIOLATION OF MASS. GEN. L. C. 176D, § 3
                             (AGAINST LEXINGTON)

       88.     Walsh hereby incorporates and re-alleges the allegations set forth in Paragraphs 1

through 78 as if those allegations were set forth fully herein.

       89.     At all times relevant hereto, Lexington was engaged in trade or commerce within

the Commonwealth of Massachusetts.

       90.     At all times relevant hereto, Walsh was engaged in trade or commerce within the

Commonwealth of Massachusetts.

       91.     The conduct and transactions described herein occurred substantially within the

Commonwealth of Massachusetts.

       92.     On May 21, 2015, Walsh, as additional insured, furnished notice to Lexington

concerning the property damage to the Piers.


                                                 23
         Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 24 of 25



       93.     Lexington has violated the following subsections of G.L. c.176D, §3(9) of the

“Massachusetts Unfair Methods of Competition and Unfair and Deceptive Acts and Practices in

the Business of Insurance” Act by:

                                              ***

       (b)     Failing to acknowledge and act reasonably promptly upon communications
               with respect to claims arising under insurance policies;

                                              ***

       (d)     Refusing to pay claims without conducting a reasonable investigation based
               upon all available information;

       (e)     Failing to affirm or deny coverage of claims within a reasonable time after
               proof of loss statements have been completed;

       (f)     Failing to effectuate prompt, fair and equitable settlements of claims in
               which liability has become reasonably clear; and

                                              ***

       (n)     Failing to provide promptly a reasonable explanation of the basis in the
               insurance policy in relation to the facts or applicable law for denial of a
               claim or for the offer of a compromise settlement.

       94.     Lexington's conduct was willful and knowing.

       95.     Lexington's conduct constitutes unfair or deceptive acts or practices in trade or

commerce within the Commonwealth of Massachusetts.

       96.     Lexington's conduct constitutes unfair claims settlement practices within the

Commonwealth of Massachusetts.

       97.     Walsh has been damaged as a result of Lexington’s failure to respond to Walsh’s

repeated demands for reimbursement by having to pay the costs and expenses to repair property

damage to the Piers caused by Lexington’s named insured, Demtech plus attorneys’ fees.

       WHEREFORE, Plaintiff WALSH CONSTRUCTION COMPANY respectfully requests

that this Court:



                                               24
            Case 1:20-cv-11469-LTS Document 1 Filed 08/04/20 Page 25 of 25



          (A)        Find that Lexington’s failure to respond to Walsh’s repeated demands for
                     reimbursement of the costs Walsh expended to repair the property damage that
                     Demtech caused to the Piers constitute multiple violations of G.L. c.176D;

          (B)        Pursuant to G.L. c. 93A, award Walsh the costs it expended to repair the property
                     damage that Demtech caused to the Piers plus no less than double and no more than
                     treble that amount, plus interest, costs and attorneys' fees;

          (C)        Award prejudgment interest to Walsh with regard to the costs Walsh expended to
                     repair the property damage that Demtech caused to the Piers;

          (D)        Pursuant to G.L. c.176D, §7, award punitive damages to Walsh in an amount not to
                     exceed 25% of the costs Walsh expended to repair the property damage that
                     Demtech caused to the Piers;

          (E)        Award Walsh its reasonable attorney’s fees and costs for having to pursue
                     Lexington for reimbursement of the costs that Walsh expended to repair the
                     property damages that Demtech caused to the Piers; and

          (F)        Provide such other and further relief as this Court deems just and equitable.



                                                   WALSH CONSTRUCTION COMPANY
                                                   By its attorneys,


Date: August 4, 2020                                      /s/ Francis A. Shannon, III
                                                   Francis A. Shannon, III, Esq.
                                                   BBO # 560651
                                                   fashannon@shannonlawassociates.com
                                                   Steven Shane Smith, Esq.
                                                   BBO # 630713
                                                   sssmith@shannonlawassociates.com
                                                   Shannon Law Associates, Inc.
                                                   21 McGrath Highway, Unit 406
                                                   Quincy, MA 02169
                                                   (617) 479-1313
8306:017:complaint




                                                      25
